Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 1 of 15 PageID# 135




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

 __________________________________________
                                                       )
 CATHERINE M. BRENTZEL, et ano.,                       )
                                                       )
                                Plaintiffs,            )       Case No. 1:20-cv-1055-TSE-MSN
                                                       )
                        v.                             )
                                                       )
 AIG PROPERTY CASUALTY COMPANY,                        )
                                                       )
                                Defendant.             )
                                                       )


                         MEMORANDUM IN SUPPORT OF
                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


 I.     INTRODUCTION

        Defendant AIG Property Casualty Insurance Company (“AIG PCC”) is entitled to

 summary judgment because Plaintiffs Cathy M. Brentzel1 and the Estate of Robert C. Hacker did

 not commence this action within the limitations periods in their homeowners’ policies. The AIG

 PCC policies, depending on their state of issuance, provided that Plaintiffs must commence any

 suit against AIG PCC within either one year or two years of their claimed loss. Plaintiffs seek

 coverage for losses allegedly occurring between June 2015 and January 2016, and they initiated

 this action well after the applicable suit limitation periods had passed.

        Plaintiffs filed two state court suits against AIG PCC relating to the loss claimed in this

 action, but did not serve either complaint and nonsuited both. However, Plaintiffs did not


        1
          At her deposition on January 29, 2021, Ms. Brentzel advised that the case caption in her
 complaint misstates her name, and that her name is Cathy M. Brentzel. Ms. Brentzel’s counsel
 indicated that corrective action would be taken at some point in the future.
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 2 of 15 PageID# 136




 commence the present action within six months of nonsuiting their second state-court suit, which

 under Virginia law means that the time the second state-court suit was pending is not excluded

 when determining whether the present action is time-barred. Simon v. Forer, 265 Va. 483, 578

 S.E.2d 792, 795 (2003). With no tolling during while the second state-court suit was pending,

 Plaintiffs’ action in this Court is untimely by more than a year.

        Plaintiffs’ Complaint also alleges that, pursuant to Va. Code § 38.2-314, they are entitled

 to exclude time “consumed in an effort to adjust the claim” in calculating the timeliness of this

 action. Compl. ¶ 59(b). This, too, is an incorrect statement of Virginia law. As this Court has

 held, Va. Code § 38.2-314 provides that time Plaintiffs spent compiling and adjusting their claim

 is excluded only from any contractual deadline for submitting a proof of loss, but is not excluded

 in calculating the time by which they must file suit.

        This case was brought more than five years after Plaintiffs began the move that is the

 basis of their insurance claim, and more than four-and-a-half years after the move was

 completed. Plaintiffs tried to thwart the purpose of the policies’ suit limitation clauses by filing

 serial state-court suits against AIG PCC that they did not serve or prosecute. But their efforts

 were unsuccessful under clear and binding Virginia law. Accordingly, the Court should grant

 summary judgment to AIG PCC on both counts in the Complaint.


 II.    STATEMENT OF MATERIAL UNDISPUTED FACTS

        A.      Plaintiffs’ Move and Their Alleged Loss of Property

        1.      This case arises out of Plaintiffs’ claim that they suffered property losses when

 their household goods were moved from their home in Middleburg, Virginia to two homes in the

 District of Columbia by Fairfax Transfer & Storage, Inc. (“Fairfax Transfer”). Compl. ¶¶ 23-34;

 Ex. 12 at 1.


                                                  -2-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 3 of 15 PageID# 137




        2.     Plaintiffs’ proof of loss asserts that the cause of their loss was “theft” and that the

 loss “occurred between July 2015 and January 2016.” Ex. 13 at 4; Compl. ¶¶ 25-27.

        3.     There were a number of peculiarities with Plaintiffs’ insurance claim. These

 included the following:

                    Plaintiffs claimed to have lost over $4 million in property, but assert that
                     only $1.1 million was insured. Ex. 7 at Prayer for Relief; Ex. 9 at Prayer for
                     Relief; Compl. ¶ 64. With nearly $3 million in alleged losses that, by
                     Plaintiffs’ own admission, were not insured, Plaintiffs did not sue Fairfax
                     Transfer until five years after the alleged loss. Ex. 16 at 143:20-146:5. 2

                    Other than the alleged theft of a ring and cash during one of the September
                     2015 deliveries of Plaintiffs’ goods, no police reports have surfaced for a
                     theft of property allegedly exceeding $4 million. Ex. 16 at 102-03.

                    Plaintiffs did not submit a proof of loss until November 2017, nearly two
                     years after all deliveries from Fairfax Transfer had been completed. Ex. 13.

                    While Plaintiffs’ then-counsel assured AIG PCC in May 2018 that a claim
                     supplement was forthcoming, Plaintiffs did not provide any substantive
                     response in the following fifteen months, at which point AIG PCC denied
                     Plaintiffs’ claim “due to lack of communication, cooperation and sufficient
                     proof of the claimed losses.” Ex. 14.


        B.     The AIG PCC Policies and Plaintiffs’ Suits Against AIG PCC

        4.     AIG PCC issued homeowners’ policies to Ms. Brentzel or Mr. Hacker that,

 subject to their terms, provide insurance coverage for property losses at the Middleburg home

 and two homes in the District of Columbia. Exs. 1-6. 3

        5.     The policies covering contents located at the Middleburg home contain the

 following Condition:


        2
         This Court dismissed Plaintiffs’ claims against Fairfax Transfer as time-barred. Dkt.
 #17, Brentzel v. Fairfax Transfer & Storage, Inc., No. 1:20-cv-1076-TSE-MSN (E.D. Va. Dec.
 10, 2020), appeal docketed, (4th Cir. Jan. 7, 2021).
        3
          Because the renewal date for the policies was in July 2015, there are two homeowners’
 policies per residence potentially relevant to this action.

                                                 -3-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 4 of 15 PageID# 138




                                      Legal Action Against Us

                No action shall be brought against us unless the insured person
                has complied with this policy’s provisions, nor until final judgment
                or agreement has set the amount of the insured person’s legal
                obligation with us. You agree to bring any action against us
                within two (2) years after a loss occurs, but not until thirty (30)
                days after proof of loss has been filed and the amount of the loss
                has been determined. . . .

 Ex. 1 at AIGPCC_577; Ex. 2 at AIGPCC_617 (emphasis added to both exhibits).

        6.      The policies covering contents at Plaintiffs’ homes in the District of Columbia

 contain the following Condition:

                                      Legal Action Against Us

                No action shall be brought against us unless the insured person
                has complied with this policy’s provisions and for Liability
                coverage, not until final judgment or agreement has set the amount
                of the insured person’s legal obligation to us.

                You also agree to bring any action against us within one year
                after a loss occurs, but not until thirty (30) days after proof of
                loss has been filed and the amount of loss has been determined.

                        ....

 Ex. 3 at AIGPCC_473; Ex. 4 at AIGPCC_517; Ex. 5 at AIGPCC_665; Ex. 6 at AIGPCC_699

 (emphasis added to all exhibits).

        7.      Plaintiffs were aware of these provisions. Ex. 14 at 2. On December 29, 2016,

 Plaintiffs filed a two-page complaint against AIG PCC in the Circuit Court for Loudoun County,

 Virginia, but did not serve it. Ex. 7. Plaintiff nonsuited this action and an order of nonsuit was

 entered by the court on November 17, 2017. Ex. 8.

        8.      A little less than six months later, Plaintiffs filed another suit against AIG PCC

 with respect to the same alleged loss on May 10, 2018, again in the Circuit Court for Loudoun

 County, Virginia. Ex. 9. Once again, Plaintiffs elected not to serve their complaint on AIG

                                                 -4-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 5 of 15 PageID# 139




 PCC. Ex. 10 at ¶ 6. On February 7, 2020, the state court granted Plaintiffs’ motion for entry of

 a second order of nonsuit. Ex. 11.

        9.      Plaintiffs did not bring the present action within six months of the entry of an

 order of nonsuit for their second state-court action against AIG PCC. Plaintiffs brought this

 action on September 9, 2020, more than seven months after entry of the order of nonsuit. Dkt.

 #1.


 III.   ANALYSIS

        A.      Summary Judgment Standard

        Summary judgment is appropriate where “the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56. It is settled that “the burden on the moving party may be discharged by ‘showing’

 – that is, pointing out to the district court – that there is an absence of evidence to support the

 nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). On the other

 hand, a genuine factual dispute exists “if the evidence is such that a reasonable jury could return

 a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        The party opposing summary judgment may not rest upon mere allegations and denials,

 and must instead “set forth specific facts showing that there is a genuine issue for trial.” Id. And

 “[t]he mere existence of a scintilla of evidence in support of the [non-moving party’s] position

 will be insufficient; there must be evidence on which the jury could reasonably find for the [non-

 moving party].” Id. at 252. “In other words, to survive summary judgment on an issue, the non-

 moving party, with the burden of proof on that issue, must submit competent record evidence

 sufficient to carry the non-moving party's burden on that issue and allow a reasonable jury to

 find for the non-moving party.” Ali v. City of Fairfax, No. 1:14-cv-1143, 2015 WL 1487129, at


                                                   -5-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 6 of 15 PageID# 140




 *3 (E.D. Va. Mar. 30, 2015); see also Anderson, 477 U.S. at 252. AIG PCC is entitled to

 summary judgment because the undisputed facts show that Plaintiffs did not file the present

 action within the suit limitation periods set forth in the AIG PCC policies.


        B.      AIG PCC Is Entitled to Summary Judgment Because Plaintiffs Did Not
                Comply With the Suit Limitation Clauses in the AIG PCC Policies

                1.      The Policies’ Suit Limitation Clauses Are Enforceable

        Contractual suit limitation periods are enforceable in Virginia “if the contractual

 provision is not against public policy and if the agreed time is not unreasonably short.” Bd. of

 Supervisors v. Sampson, 235 Va. 516, 369 S.E.2d 178, 180 (1988); see also Belrose v. Hartford

 Life & Acc. Ins. Co., 478 F. App’x 21, 24 (4th Cir. 2012) (“The Supreme Court of Virginia has

 ‘upheld contractual statutes of limitations for periods shorter than that fixed by statute when they

 were not against public policy and the time period was not unreasonably short.’” (quoting Bd. of

 Supervisors of Fairfax Cnty. v. Sentry Ins., 239 Va. 622, 391 S.E.2d 273, 275 (1990))); Koonan

 v. Blue Cross & Blue Shield of Va., 802 F. Supp. 1424, 1425 (E.D. Va. 1992) (citing Va. Fire &

 Marine Ins. Co. v. Wells, 83 Va. 736, 3 S.E. 349, 350 (1887)). Indeed, “[s]uch reduced time

 limits often have been sustained in insurance.” Sampson, 235 Va. 516, 369 S.E.2d at 180.

        “Virginia’s legislature has expressed its intent with regard to the limitation of actions

 derived from insurance policies by its enactment of Section 38.2-314 of the Virginia Code.”

 Belrose, 478 F. App’x at 24. Virginia Code § 38.2-314 “sets the minimum limitations period

 allowed in Virginia for filing suit on an insurance contract at one year.” Mirabile v. Life Ins. Co.

 of N. Am., 293 F. App’x 213, 215 (4th Cir. 2008); see also Ramsey v. Home Ins. Co., 203 Va.

 502, 125 S.E.2d 201, 202 (1962) (purpose of predecessor to § 38.2-314 is “to provide a

 limitation upon the minimum time for bringing suit” to one year). Specifically, § 38.2-314

 provides as follows:

                                                 -6-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 7 of 15 PageID# 141




                Limitation of action and proof of loss.

                No provision in any insurance policy shall be valid if it limits the
                time within which an action may be brought to less than one year
                after the loss occurs or the cause of action accrues.

                If an insurance policy requires a proof of loss, damage or liability
                to be filed within a specified time, all time consumed in an effort to
                adjust the claim shall not be considered part of such time.

 Va. Code § 38.2-314.

        The AIG PCC policies covering Plaintiffs’ Middleburg address provide as a condition

 that Ms. Brentzel must bring any suit against AIG PCC “within two (2) years after a loss

 occurs.” Statement of Facts (“SoF”) ¶ 5. Because the suit limitation term in the AIG PCC

 policies covering the Middleburg address exceeds the one year required under Virginia law, the

 limitations period is enforceable.

        With respect to the AIG PCC policies covering property at the District of Columbia

 addresses, these policies require any suit against AIG PCC to be filed “within one year after a

 loss occurs.” SoF ¶ 6. Under District of Columbia law, “[u]nambiguous suit limitation

 provisions included in insurance policies are consistently enforced.” Azoroh v. Auto. Ins. Co. of

 Hartford, CT, 200 F. Supp. 3d 127, 130 (D.D.C. 2016); Martinez v. Hartford Cas. Ins. Co., 429

 F. Supp. 2d 52, 56 (D.D.C. 2006) (“Contractual provisions limiting the period within which

 insurance policy-holders may validly initiate a lawsuit are generally enforceable under District of

 Columbia law.”); Emersons, Ltd. v. Max Wolman Co., 388 F. Supp. 729, 731-32 (D.D.C. 1975);

 Bailey v. Greenberg, 516 A.2d 934, 938-40 (D.C. 1986); Centennial Ins. v. Dowd’s, Inc., 306

 A.2d 648, 650-51 (D.C.1973); Kron v. Young & Simon, Inc., 265 A.2d 293, 294-95 (D.C. 1970)

 (upholding policy’s one-year limitations period); Roumel v. Niagara Fire Ins. Co., 225 A.2d 658,

 660 (D.C. 1967). Moreover, even if Va. Code § 38.2-314 applied to policies insuring property



                                                 -7-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 8 of 15 PageID# 142




 located in the District of Columbia, the one-year suit limitations period in the D.C. policies fully

 meets the requirement set forth in § 38.2-314. See Koonan, 802 F. Supp. at 1425 (“This Court is

 aware of no public policy of the United States or Virginia which would prevent enforcement of a

 one year contractual limitation period.”).

                2.      Plaintiffs Filed This Action Outside the Applicable Suit Limitation
                        Periods

        Plaintiffs assert that their losses occurred between June 2015 and January 2016. SoF ¶ 2.

 Giving Plaintiffs the benefit of the doubt for purposes of summary judgment, and treating the

 alleged losses as having all occurred on January 31, 2016, the relevant dates are as follows:

                                  Time Between Relevant Events
                               Time Period                                           Duration
 Date of alleged loss (1/31/16) to commencement of first state-court         10 months, 29 days
 suit (12/29/16)
 Commencement of first state-court suit (12/29/16) to order non-suiting      11 months, 19 days
 first state-court suit (11/17/17)
 Order nonsuiting first state-court action (11/17/17) to commencement        5 months, 23 days
 of second state-court action (5/10/18)
 Commencement of second-state court suit (5/10/18) to order                  1 year, 8 months, 28
 nonsuiting second state-court suit (2/7/20)                                 days
 Order nonsuiting second state-court suit (2/7/20) to filing of present      7 months, 2 days
 action (9/9/20)
 Total Time From Date of Loss to Filing of Present Action                    4 years, 7 months, 9
                                                                             days

        As the chart above shows, the time between the last date on which Plaintiffs allege a loss

 occurred and the filing of this lawsuit is well in excess of the suit limitation periods to which

 Plaintiffs agreed. Plaintiffs attempted to stop the clock from running on the suit limitations

 periods by filing two state-court suits that they did not serve or prosecute, and then nonsuiting

 those suits. As explained below, those efforts were ineffective under binding precedent.



                                                  -8-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 9 of 15 PageID# 143




 Plaintiffs also assert in their Complaint that Virginia Code § 38.2-314 entitles them to exclude

 from the contractual suit limitation periods “all time consumed in an effort to adjust the claim.”

 Compl. ¶ 59(a) (quoting Va. Code § 38.2-314). Plaintiffs position on this issue is also incorrect

 under applicable law.

        With respect to the tolling of limitations periods for nonsuited actions, Virginia Code §

 8.01-229(E)(3) provides as follows:

                If a plaintiff suffers a voluntary nonsuit as prescribed in § 8.01-
                380, the statute of limitations with respect to such action shall be
                tolled by the commencement of the nonsuited action, regardless of
                whether the statute of limitations is statutory or contractual, and
                the plaintiff may recommence his action within six months from
                the date of the order entered by the court, or within the original
                period of limitation, or within the limitation period as provided by
                subdivision B 1, whichever period is longer. This tolling provision
                shall apply irrespective of whether the action is originally filed in a
                federal or a state court and recommenced in any other court, and
                shall apply to all actions irrespective of whether they arise under
                common law or statute.

 Id.

        In Simon v. Forer, 265 Va. 483, 578 S.E.2d 792, 795 (2003), the Supreme Court of

 Virginia explained the options available to a plaintiff after a nonsuit:

                Subsection (E)(3) provides that, when a plaintiff suffers a nonsuit,
                that plaintiff, unlike a plaintiff coming within the scope of
                subsection (E)(1), has three possible time periods in which to
                renew the nonsuited action: (1) within six months of the date of the
                nonsuit order; (2) within the “original period of limitation;” or (3)
                within the period provided in subsection (B)(1).

 Id.4 The court made clear, however, that the tolling provision in Section 8.01-229(E)(3) applies

 only if the plaintiff recommences suit within six months after entry of the order of nonsuit. Id.


        4
          Va. Code § 8.01-229(B)(1) applies only when a person dies before he has filed suit.
 Robert Hacker was alive and was a plaintiff at the commencement of both state-court actions.
 See Ex. 10 at ¶ 3 (Plaintiffs’ representation that Mr. Hacker died on November 9, 2018).

                                                  -9-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 10 of 15 PageID# 144




 If the plaintiff recommences suit more than six months after the order of nonsuit, the time the

 nonsuited action remained pending is not excluded when calculating whether the plaintiff’s suit

 is time-barred. As the Court explained:

                Consequently, we conclude that the subsection (E)(3) tolling
                provision must be read in conjunction only with the option to
                renew the nonsuited action within six months of the date of the
                nonsuit order. By constructing subsection (E)(3) in this manner,
                the General Assembly has provided a window of six months during
                which a nonsuited action can be recommenced even if it was
                originally filed on the last day of the applicable statute of
                limitations. However, when a plaintiff, such as Simon, suffers a
                nonsuit and does not renew the action within the allotted six
                months, the “original period of limitation” is not tolled.

 Simon, 265 Va. 483, 578 S.E.2d at 795 (emphasis added); see also id. at 490, 578 S.E.2d at 795-

 96 (“However, in subsection (E)(3), which specifically applies to an action that has been

 nonsuited, the General Assembly used the term ‘original period of limitation’ to describe one of

 the possible periods during which a plaintiff may renew a nonsuited action. We construe the

 term ‘original period of limitation’ to mean the original statute of limitations without any tolling

 of that statute while a nonsuited action is pending.” (emphasis added)).5

        Thus, in Simon, the plaintiff’s medical malpractice suit was time-barred where she

 nonsuited her first suit and then filed a second suit nine months later. Because Simon had not

 filed a second suit within six months of the order of nonsuit, neither the twelve months that the




        5
           See also Va. Code § 8.01-229 Revisor’s Note (“Subsection E 3 qualifies the application
 of subsection E 1, and requires a plaintiff who takes a nonsuit to renew his suit within six months
 or the running of the statute of limitations will not be affected by the commencement of the
 original action.” (cited in Simon, 265 Va. at 490, 578 S.E.2d at 796)); Ticonderoga Farms Inc. v.
 Bd. of Supervisors, 72 Va. Cir. 365, 2006 WL 3751426, at *2 (Va. Cir. Ct. Dec. 21, 2006)
 (“Other than by order of nonsuit, where a timely filed action abates or is dismissed without a
 determination on the merits, the period the action is pending is not computed as part of the period
 within which the action is to be brought. Va. Code Ann. § 8.01-229(E)(1). Contrariwise, where
 an action is terminated by nonsuit, the period the action is pending is computed as part of the
                                                 -10-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 11 of 15 PageID# 145




 first suit was pending nor the nine months she took to recommence the suit was excluded when

 calculating whether her suit was timely. Id. at 491, 578 S.E.2d at 796.

         The Virginia Supreme Court’s decision in Simon controls the result here. Under Simon,

 Plaintiffs’ suit limitation periods were not tolled during the pendency of Plaintiff’s second state-

 court action, as Plaintiffs did not recommence their suit within six months after nonsuiting that

 action. Accordingly, even after excluding the period when the first state-court action was

 pending (and the time between the nonsuit of that action and recommencement of the second

 state-court suit),6 the present action is untimely by more than a full year under the Virginia

 policies and more than two years under the District of Columbia policies:

                         Time Not Excluded for Suit Limitations Purposes
                                 Time Period                                           Duration
 Date of alleged loss (1/31/16) to commencement of first state-court           10 months, 29 days
 suit (12/29/16)
 Commencement of second-state court suit (5/10/18) to order                    1 year, 8 months, 28
 nonsuiting second state-court suit (2/7/20)                                   days
 Order nonsuiting second state-court suit (2/7/20) to filing of present        7 months, 2 days
 action (9/9/20)
 Total Time Running Against Suit Limitations Periods                           3 years, 2 months, 29
                                                                               days

 Plaintiffs’ failure to file this action within six months of the order of nonsuit for the second state-

 court suit is thus fatal to Plaintiffs’ claims in this action.




 period within which the action may be brought, unless the plaintiff renews the action within six
 months of the date of the order of nonsuit.”).
         6
            It is not clear that the approximately six months from nonsuit of the first state-court suit
 to the filing of the second state-court suit is properly excluded. This issue need not be resolved,
 and AIG PCC has not included it in its calculations, as Plaintiffs’ suit is clearly untimely even if
 this period is excluded from the calculation.

                                                    -11-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 12 of 15 PageID# 146




        As noted above, Plaintiffs also argue in their Complaint that the second paragraph of Va.

 Code § 38.2-314 excludes from the limitations periods any time spent by Plaintiffs adjusting

 their loss. That is not what § 38.2-314 says. The language of the statute is as follows:

                No provision in any insurance policy shall be valid if it limits the
                time within which an action may be brought to less than one year
                after the loss occurs or the cause of action accrues.

                If an insurance policy requires a proof of loss, damage or liability
                to be filed within a specified time, all time consumed in an effort to
                adjust the claim shall not be considered part of such time.

 Id. (emphasis added).

        This Court has previously rejected the same argument advanced by Plaintiffs here:

                The language of § 38.2-314 clearly applies to the proof of loss
                deadline and not the limitations period in which a claim must be
                filed. . . . If a party is required to file a proof of loss within a
                specified time (i.e., within 60 days of the loss), any time spent
                adjusting the claim does not count against such time (i.e., the 60
                days). It is plain from the language of the statute that “such time”
                refers back to the “specified time” in which a proof of loss must be
                filed.

 Swiacki v. State Farm Fire & Cas. Co., No. 1:09-cv-647, 2009 WL 10688150, at *2 (E.D. Va.

 July 10, 2009) (first emphasis added); see also Ramsey, 203 Va. 502, 125 S.E.2d at 202-04

 (construing predecessor to § 38.2-314 and holding that suit limitation clause requiring suit within

 one year of loss is enforceable as written, even though policy also provided that insurer had 60

 days after submission of proof of loss to make payment). Thus, Plaintiffs’ two-year delay in

 submitting their proof of loss did not toll the running of their suit limitations periods, and entry

 of summary judgment is required.




                                                  -12-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 13 of 15 PageID# 147




        C.      AIG PCC Is Entitled to Summary Judgment On Plaintiffs’ “Bad Faith”
                Claim

        Plaintiffs have asserted a stand-alone “bad faith” claim as Count II in their Complaint.

 There is no tort of “bad faith” under Virginia law. A&E Supply Co. v. Nationwide Mut. Fire Ins.

 Co., 798 F.2d 669, 676 (4th Cir. 1986). “There is, however, a statute-based remedy allowing a

 court to award attorney’s fees and costs if the insurer denies a claim in bad faith.” Mass. Bay

 Ins. Co. v. Decker, 7:11-cv-342, 2012 WL 43614, at *1-2 (W.D. Va. Jan. 9, 2012) (citing Va.

 Code § 38.2-209(A)).

        Virginia Code § 38.2-209(A) does not create an independent cause of action. State Farm

 Fire & Cas. Co. v. Luong, No. 2:17-cv-248, 2017 WL 11509350, at *5 (E.D. Va. Dec. 15, 2017)

 (citing REVI, LLC v. Chicago Title Ins. Co., 776 S.E.2d 808, 813 (Va. 2015)). “Rather, it is a

 function of damages that allows the court to award the insured’s fees and costs if it finds that ‘the

 insurer, not acting in good faith, has either denied coverage or failed or refused to make payment

 to the insured under the policy.’” Saint John’s African Methodist Episcopal Church v. GuideOne

 Spec. Mut. Ins. Co., 902 F. Supp. 2d 783, 786 (E.D. Va. 2012) (quoting Va. Code § 38.2-

 209(A)); see also Mazaiwana v. Progressive N. Ins. Co., No. 3:19-cv-444, 2020 WL 1482592, at

 *2 n.3 (E.D. Va. Mar. 27, 2020); Evans v. GEICO Gen. Ins. Co., No. 3:14-cv-659, 2015 WL

 137269, at *8 (E.D. Va. Jan. 9, 2015).

        “Thus, judgment against the insurer on a substantive claim is a prerequisite to recovery of

 attorneys’ fees and costs under § 38.2-209.” Saint John’s, 902 F. Supp. 2d at 786 (collecting

 cases); see also Tiger Fibers, LLC v. Aspen Spec. Ins. Co., 594 F. Supp. 2d 630, 655 (E.D. Va.

 2009) (“A claim under § 38.2-209 may not therefore be brought as a separate cause of action as

 Plaintiffs have asserted in Count II, but only as a source of recovery of costs and attorney’s fees

 once a judgment is entered against the insurer.”); Wilson v. State Farm Fire & Cas. Co., 79 Va.

                                                 -13-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 14 of 15 PageID# 148




 Cir. 591, 2009 WL 7416543, at *3 (2009) (collecting cases) (“[A] judgment must be entered

 against an insurer before an insured may bring a claim for bad faith under § 38.2-209.”).

        AIG PCC is entitled to summary judgment on Plaintiffs’ bad-faith claim for two reasons.

 First, as the above-cited authorities demonstrate, an independent claim of “bad faith” is

 nonexistent under Virginia law. The same is true under District of Columbia law. Choharis v.

 State Farm Fire & Cas. Co., 961 A.2d 1080, 1087-88 (D.C. 2008); Fireman’s Fund Ins. Co. v.

 CTIA, 480 F. Supp. 2d 7, 9-10 (D.D.C. 2008) (collecting cases). Second, because there is no

 independent tort of bad faith handling of an insurance claim, AIG PCC’s entitlement to summary

 judgment on Plaintiffs’ breach of contract claim precludes an award of attorney’s fees and costs

 under Va. Code § 38.2-209(A). Saint John’s, 902 F. Supp. 2d at 786 (collecting cases)


 IV.    CONCLUSION

        For the foregoing reasons, the Court should grant summary judgment in favor of AIG

 PCC.

                                               Respectfully submitted,

                                               /s/ John F. O’Connor
                                               _______________________________________
                                               John F. O’Connor
                                               Virginia Bar No. 93004
                                               Roger E. Warin (pro hac vice motion to be filed)
                                               Brett Grindrod (pro hac vice)
                                               STEPTOE & JOHNSON LLP
                                               1330 Connecticut Avenue, N.W.
                                               Washington, D.C. 20036
                                               Ph (202) 429-3000
                                               Fax (202) 429-3902




                                                -14-
Case 1:20-cv-01055-TSE-MSN Document 22 Filed 02/18/21 Page 15 of 15 PageID# 149




                                  CERTIFICATE OF SERVICE

           I hereby certify that on February 18, 2021, I caused the foregoing to be filed in the

 Court’s CM/ECF system, which automatically serves the foregoing on the following counsel of

 record:


                                       James R. Tate, Esq.
                                       TATE BYWATER
                                       2740 Chain Bridge Road
                                       Vienna, VA 22181


                                                     /s/ John F. O’Connor
                                                     ____________________________________
                                                     John F. O’Connor
                                                     Va. Bar No. 93004
                                                     STEPTOE & JOHNSON LLP
                                                     1330 Connecticut Avenue, N.W.
                                                     Washington, D.C. 20036
                                                     Ph (202) 429-3000
                                                     Fax (202) 429-3902
